[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR ARTICULATION (#123)
In its Motion for Articulation dated November 19, 1999, the Defendant, Stephen G. Lask, requests that the Court "articulate its decision granting the Plaintiff's Motion to Strike".
By way of such Articulation, the Court notes that the Defendant's First Special Defense was stricken for the reasons set forth in the Plaintiff's Motion to Strike. Specifically, the Court finds that the First Special Defense is stricken because the defense is based upon rights deriving from a mortgage that this Defendant did not execute and because this Defendant has failed to properly allege defective notice of acceleration. In his Objection to the Motion to Strike, the Defendant, Stephen G. Lask, acknowledges that this Special Defense should be stricken.
The Second Special Defense is stricken because it fails to allege any facts giving rise to a claim of laches. Again, in his Objection to the Motion to Strike, the Defendant, Stephen G. Lask, acknowledges that this Special Defense will likely be stricken.
The Third Special Defense is stricken because it is based upon rights deriving from a mortgage that this Defendant did not execute and because it does not relate to the making, validity or enforcement of the note and mortgage which is the subject of this foreclosure action.
The Fourth Special Defense is stricken because it fails to allege any facts that give rise to the defense asserted and because it fails to properly allege lack of standing. Again, as CT Page 16021 in his Objection to the Motion to Strike the Second Special Defense, this Defendant, Stephen G. Lask, acknowledges that this Special Defense will likely be stricken.
The Fifth Special Defense is stricken for the reasons as set forth in the Plaintiff's Motion to Strike. Specifically, the Court finds that the Fifth Special Defense is derivative of the four previously stricken Special Defenses. The Court finds further that the Fifth Special Defense does not relate to the making, validity or enforcement of the note and mortgage which is the subject of this foreclosure action and because it does not contain the requisite allegations of a CUTPA defense.
BY THE COURT
CARROLL, J.